Citation Nr: 1143663	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-24 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the left hip, on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the left knee, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1962 to September 1966 and from December 1990 to July 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued disability ratings of 20 percent for each of traumatic arthritis of the left knee and left hip.  The case was previously before the Board in February 2008 and October 2008, when the Board denied schedular increases for both claimed disabilities and remanded the case for consideration of whether extraschedular ratings are warranted.  The case was remanded again in June 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran and his wife presented testimony at a Board hearing before the undersigned Veterans Law Judge in September 2007.  A transcript of the hearing is associated with the Veteran's claim folder.


FINDINGS OF FACT

1.  The Veteran's service-connected traumatic arthritis of the left hip has not had a significant impact on his employment or resulted in frequent hospitalizations.  

2.  The Veteran's service-connected traumatic arthritis of the left knee has not had a significant impact on his employment or resulted in frequent hospitalizations.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for traumatic arthritis of the left hip, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5255 (2011).

2.  The criteria for a disability rating in excess of 20 percent for traumatic arthritis of the left knee, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in May 2005 and January 2006 letters, and the claim was readjudicated in an August 2006 statement of the case.  Mayfield, 444 F.3d at 1333.  In August 2006, the Veteran was provided notice regarding extraschedular ratings under 38 C.F.R. § 3.321.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Extraschedular Consideration

The Veteran's traumatic arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5255 for the left hip and DC 5010-5257 for the left knee.  A 20 percent disability rating is in effect for each disability.  He contends that he is in constant pain because of his arthritis and that he is unable to stand for long periods, which was required for his employment with the United States Postal Service (USPS).  The Veteran testified during his Board hearing that he could perform his job while sitting, and he was allowed to do this as needed at work.  He also testified that his left knee was occasionally so painful in the mornings that he was unable to drive himself to work.  The claims file contains a November 2006 letter from the Veteran's VA provider, which states that he may experience flares up to 4 or 5 times per month, for 1 to 2 days each time.  She reports that during these times he is unable to drive to work because he cannot stay in one position for more than 20 minutes.  The Veteran submitted records which purport to show that he took 74 days of sick leave, including leave without pay, in the last 3 years of his employment.  He reports that he retired from the USPS in February 2008 rather than face the "constant harassment" he received because of absences from work due to his arthritis.  

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The Board previously determined that the question of whether the Veteran was entitled to an increased evaluation on an extraschedular basis was raised.  It thus referred the claim to the Director of VA's Compensation and Pension Service on an extraschedular basis.  In December 2009, after reviewing the claims file, the Director determined that such an evaluation was not assignable because the Veteran's hip and knee disabilities did not markedly interfere with his ability to be gainfully employed.  The Board noted that the Director applied the incorrect standard, and the case was remanded.  In July 2010, the Director determined that extraschedular evaluations are not available, as the Veteran's disabilities were not so exceptional or unusual with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.

After carefully reviewing the relevant evidence, the Board finds that the Veteran's arthritis does not warrant an extraschedular rating.  His reported symptoms are those contemplated by the applicable DCs.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The Veteran has not submitted evidence indicating that his arthritis or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  That a hip or knee disability might limit one's ability to work in a position requiring prolonged standing is a predictable consequence of such a disability and is therefore anticipated by the rating schedule.  See VAOPGCPREC 6-96.  Hence, the available schedular evaluations for this disability are adequate.  

The Board notes that there is no evidence in the claims file of frequent periods of hospitalization for the hip and knee disabilities for the rating period on appeal.  Additionally, there is nothing to show that these problems have created marked interference with employment in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.  The Board acknowledges that the evidence includes an October 2006 letter from the Veteran's employer informing him that he had been placed on "restricted sick leave" and was thenceforward required to provide detailed medical documentation when taking sick leave.  While this measure may have made it less convenient for the Veteran to take sick leave, there is no indication that he was fired or had no choice but to retire due to disabilities.  In other words, although the Veteran may have retired because of his arthritis disabilities, the Board cannot find that the Veteran's arthritis causes marked interference with employment simply because he chose not to work because of it.  

The Board does not doubt that limitation caused by the service-connected arthritis has an adverse impact on employability; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the assigned schedular evaluations for the service-connected left hip and knee disorders are adequate, and an extraschedular evaluation for the Veteran's arthritis disabilities is not warranted.  



ORDER

A disability rating in excess of 20 percent for traumatic arthritis of the left hip, on an extraschedular basis, is denied.

A disability rating in excess of 20 percent for traumatic arthritis of the left knee, on an extraschedular basis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


